Citation Nr: 0401316	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
condition, claimed as a congenital anomaly of the heart.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
January 1949.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
the veteran's claim for entitlement to service connection for 
a heart condition on the basis that no new and material 
evidence had been received to reopen the veteran's claim.  
The Board denied entitlement to service connection for a 
heart disorder in 1979.  However, it does not appear that a 
VA physician has examined the veteran with respect to current 
disability, reviewed the entire record, specifically, the 
diagnosis in service of a congenital heart disorder of 
unknown type, for which the veteran was discharged, and 
commented as to whether there is a relationship.


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary in connection 
with the veteran's claim for entitlement to service 
connection for a heart condition.  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of 
the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, 
this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part:

1.	The veteran should be accorded an 
updated VA examination by the appropriate 
physician to determine the nature of the 
veteran's heart condition, claimed as a 
congenital anomaly of the heart.  The 
claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiner 
should review all examination reports, 
including but not limited to: (1) the 
veteran's service records, which are 
located in a manila envelope located in 
the back of the claims file; and (2) 
private medical records dated in February 
1979, December 1979, January 2002, 
February 2002 and April 2002, all tabbed 
on the left side with yellow flags marked 
with the respective dates.   The 
examination report should reflect that 
such a review was conducted.  

2.	After conducting a thorough review 
of the medical evidence of record, the 
examiner is requested to express an 
opinion as to whether there is any causal 
relationship between a current disability 
and the symptoms shown during service.  
The examiner is requested to comment on 
the nature of the "congenital" heart 
disorder diagnosed during service with 
respect to any increase in severity 
during service or additional disability 
caused by the problem.  The examiner 
should review the results of any testing 
prior to reaching a conclusion and should 
indicate this in his or her report.  

	In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely 
as not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is 
so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical 
findings of record.  The examiner also 
should provide complete rationale for 
all conclusions reached. 

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the VCAA"), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence as well as explaining what 
constitutes new and material evidence to 
the veteran in relation to his claim.

4.		The RO should then readjudicate the 
veteran's claim.  To the extent the claim 
on appeal remains denied, the veteran 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on his claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the report from the examination 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




